                                                      1   DAVID F. BEACH, ESQ. (SBN 127135)
                                                          DAPHNE A. BELETSIS, ESQ. (SBN 142006)
                                                      2
                                                          PERRY, JOHNSON, ANDERSON,
                                                      3   MILLER & MOSKOWITZ, LLP
                                                          438 First Street, Fourth Floor
                                                      4   Santa Rosa, CA 95401
                                                          Telephone: (707) 525-8800
                                                      5   Facsimile: (707) 545-8242
                                                      6
                                                          Attorney for Defendant
                                                      7   COSTCO WHOLESALE CORPORATION
                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                              NORTHERN DISTRICT OF CALIFORNIA

                                                     10   TERESA WELTER                                         )   CASE No.
                                                                                                                )
                                                     11                         Plaintiff(s),                   )   [ORIGINALLY SONOMA COUNTY
                                                                                                                )   SUPERIOR COURT, CASE NO. SCV-
PERRY, JOHNSON, ANDERSON,




                                                     12                  vs.                                    )   268227]
                            MILLER & MOSKOWITZ LLP




                                                                                                                )
                                                     13   COSTCO WHOLESALE CORPORATION; and                     )   Unlimited Civil Action
                                                          DOES 1-10, INCLUSIVE,                                 )
                                                     14                                                         )   NOTICE OF REMOVAL
                                                                                Defendant(s).                   )
                                                     15                                                         )   (28 U.S.C. §§ 1332, 1441, 1446)
                                                                                                                )
                                                     16                                                         )
                                                                                                                )   Complaint Filed:         April 1, 2021
                                                     17                                                         )   Trial Date:              Not Set
                                                     18   TO PLAINTIFF AND HER ATTORNEY OF RECORD:
                                                     19          PLEASE TAKE NOTICE THAT Defendant COSCTO WHOLESALE CORPORATION
                                                     20   (hereinafter “Costco”) hereby removes the above action from the Superior Court of the State of
                                                     21   California, County of Sonoma to the United States District Court, Northern District of California.
                                                     22          In support of removal, Defendant states the following grounds:
                                                     23          1.      On April 1, 2021, Plaintiff Teresa Welter (hereinafter “Plaintiff”) filed a lawsuit
                                                     24   against Defendant in the Superior Court of the State of California, County of Sonoma, entitled
                                                     25   Welter v. Costco Wholesale Corporation, et al., Case Number SCV-268227. Plaintiff’s Complaint
                                                     26   asserts two causes of action against Defendant for Premises Liability and General Negligence. The
                                                     27   Complaint asserts Plaintiff’s right to recover general and compensatory damages in excess of
                                                     28   $25,000. Defendant was initially the only defendant in this action and was served on April 22,
                                                     29
                                                                                                         1
                                                     30                                         NOTICE OF REMOVAL
                                                     31
                                                      1   2021. A true and correct copy of the Summons and Complaint are attached hereto as Exhibit A.

                                                      2              2.        On April 30, 2021 in a letter sent by email, Counsel for Defendant sought a

                                                      3   stipulation that the amount in controversy did not exceed $75,000. (See Exhibit B.)

                                                      4              3.        On April 30, a DOE amendment was filed by Counsel for Plaintiff naming Dave

                                                      5   Renz as a Defendant.

                                                      6              4.        On May 3, 2021 A DOE amendment was filed naming Rob Geisler as a Defendant.

                                                      7              5.        On May 10, 2021 a DOE amendment was filed naming Rob Glazer as a Defendant.

                                                      8              6.        On May 10, 2021 Rob Geisler was dismissed without prejudice.

                                                      9              7.        Plaintiff’s counsel responded to the request for a stipulation to an amount in

                                                     10   controversy under $75,000 by telephone on May 6, 2021, declining to stipulate.

                                                     11              8.        The defendants named in place of DOES are employees whose negligence, if any, is
PERRY, JOHNSON, ANDERSON,




                                                     12   imputed to their employer so their presence in the action does not defeat diversity jurisdiction.
                            MILLER & MOSKOWITZ LLP




                                                     13   They were named to defeat diversity jurisdiction and are improperly joined.

                                                     14                                                  Complete Diversity Exists

                                                     15              3.        Plaintiff is an individual residing in Lake County, State of California. Plaintiff

                                                     16   completed a Witness Report of Incident listing an address in Hidden Valley Lake, Lake County,

                                                     17   State of California. The Report1 is attached as Exhibit C. Plaintiff is domiciled in California.

                                                     18              4.        The alleged injury occurred in this court’s jurisdiction of Sonoma County.

                                                     19              5.        Defendant is a corporation incorporated in Washington State and headquartered in

                                                     20   Washington State. It is therefore treated as a citizen of Washington State. (Hertz Corp. v. Friend

                                                     21   (2010) 559 U.S. 77, 92-93.)

                                                     22              6.        Complete diversity existed at the time the lawsuit was filed in State Court and exists

                                                     23   now as well. Complete diversity therefore exists for purposes of federal diversity jurisdiction.

                                                     24                                The Amount in Controversy Requirement is Satisfied

                                                     25              7.        The Complaint in this matter did not include the amount of damages. However,

                                                     26   Plaintiff’s counsel is unwilling to stipulate that the amount in controversy does not exceed $75,000.

                                                     27
                                                     28
                                                          1
                                                              Redacted as to private information relating to Plaintiff.
                                                     29
                                                                                                                   2
                                                     30                                                   NOTICE OF REMOVAL
                                                     31
                                                      1          8.      While the amount in controversy meets the diversity jurisdictional threshold,

                                                      2   Defendant reserves the right to refute any evidence Plaintiff proffers or will proffer in support of

                                                      3   her claims.

                                                      4                                         This Removal is Timely

                                                      5          9.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(B)(1) which states,

                                                      6   “The notice of removal of a civil action or proceeding shall be filed within 30 days after the receipt

                                                      7   by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the

                                                      8   claim for relief upon which such action or proceeding is based, or within 30 days after the service

                                                      9   of summons upon the defendant if such initial pleading has then been filed in court and is not

                                                     10   required to be served on the defendant, whichever period is shorter.”

                                                     11          10.     Defendant was served on April 22, 2021, making this Notice of Removal timely.
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13   DATED: May 24, 2021                                   PERRY, JOHNSON, ANDERSON,
                                                                                                                MILLER & MOSKOWITZ, LLP
                                                     14
                                                     15                                                 By:
                                                                                                                DAVID F. BEACH
                                                     16                                                         DAPHNE A. BELETSIS
                                                                                                                Attorneys for Defendant
                                                     17                                                         COSTCO WHOLESALE CORPORATION
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                                         3
                                                     30                                         NOTICE OF REMOVAL
                                                     31
                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14
                                                     15
                                                          EXHIBIT A
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                   4
                                                     30   NOTICE OF REMOVAL
                                                     31
                                                                         APR 22 2021
                                                                                                                                                      SUM-100
                                            SUMMONS                                                                  (
                                                                                                                        FOR COURT USE ONLY
                                                                                                                      SOLO PARA USO OE LA CORTE)
                                     (CITACION JUDICIAL)
                                                                                                                     ELECTRONICALLY FILEC
NOTICE TO DEFENDANT:                                                                                               Superior Court of California
(AVISO AL DEMANDADO):                                                                                                       County of Sonoma,
Costco Wholesale Corporation and Does 1-10                                                                                   4/21/2021 8:52 AN
                                                                                                           Arlene D. Junior, Clerk of the Court
                                                                                                          : Branden Rasmussen, Deputy Clerk
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
Teresa Welter


   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE:The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
  A VIV)!Lo han demandado. Si no responde dentro de 30 dias, la cone puede decidir en su contra sin escuchar su versiOn. Lea la informacion a
  continuacion.
     Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esta citacian y papeles legates para presentar una respuesta por escrito en esta
  carte y hacer que se entregue una copia al demandante. Una carta o una Hamada telefonica no fo protegen. Su respuesta par escrito tiene que estar
  en format° legal correct° Si desea que procesen su caso en la cone. Es posible que haya un formulario que usted pueda usar para su respuesta.
  Puede encontrar estos formularios de la corte y mas informacian en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
  biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
  que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la corte le
  podra guitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que!lame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio de
  remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
  programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes de California,(www.sucorte.ca.gov)o poniendose en confacto con la corte o el
  colegio de abogados locales. AVISO:Parley, la code tiene derecho a reclamar /as cuotas y ros costos exentos par imponer un gravamen sabre
  cualquier recuperacion de $10,0006 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
  pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
(El nombre y direccian de la corte es):                                                                  (Mlinet'del Caw)
                                                                                                                        :   SCV-268227
  Sonoma County Superior Court
  600 Administration Drive
  Santa Rosa CA 95403
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el namero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
  Jesse B. Chrisp 262518                                                     707-994-0529
  15322 Lakeshore Drive, 3rd Floor Clearlake CA 95467
 DATE:                                                                         Clerk, by                                                           , Deputy
              4/21/2021 8:52 AM
(Fecha)                                 ARLENE D. JUNlvti                     (Secretario)7
                                                                                         1r,")-1>f"-?                  Ac--                      t,,JAdjunto)
                                                                                                                                                —f
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                                                                                                       Branden Rasmussen
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I—I as an individual defendant.
                                  2. F-1 as the person sued under the fictitious name of (specify):

                                                                             Costco Wholesale Corporation
                                       3.   1.x   on behalf of (specify):

                                            under: i J CCP 416.10 (corporation)                1-
                                                                                                7 CCP 416.60 (minor)
                                                  -I 1 CCP 416.20 (defunct corporation)       -I  1 CCP 416.70 (conservatee)
                                                   I—I CCP 416.40 (association or partnership) I—I CCP 416.90 (authorized person)
                                                   El other (specify):
                                                  by personal delivery on (date):
                                                                                        APR 22 2021
                                                                                                                                                               loll
  Form Adopted for Mandatory Use
    Judicial Council of California
                                                                       SUMMONS                                                 Code of Civil Procedure §1 41220,465
                                                                                                                                                 www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 20091
                                                                                                                                                               CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and address):
                                                                                                                            FOR COURT USE ONLY
Jesse B. Chrisp 262518
Law Offices of J. Chrisp
15322 Lakeshore Drive, 3rd Floor Clearlake CA 95467
       TELEPHONE NO.:707-994-0529            FAX NO.(Optional): 707-995-3529                                           ELECTRONICALLY FILED
  ATTORNEY FOR (Name):Plaintiff                                                                                      Superior Court of California
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sonoma                                                                                County of Sonoma
 STREET ADDRESS:600         Administration Drive                                                                               4/21/2021 8:52 AM
 MAILING ADDRESS:                                                                                            Arlene D. Junior, Clerk of the Court
         cooE:Santa Rosa 95403
CITY AND ZIP                                                                                                 Branden Rasmussen, Deputy Clerk
                    Unlimited
     BRANCH NAME:CIA -

 CASE NAME:Welter v. Costco Wholesale Corporation


     CIVIL CASE COVER SHEET                        Complex Case Designation                CASE NUMBER:

FV—I Unlimited         I—I Limited                     Counter          El     Joinder                  SCV-268227
     (Amount                 (Amount
  • demanded                                   Filed with fifst appearance by defendant, JUDGE:
                            •demanded is
                                                  (Cal. Rules of Court, rule 3.402)
      exceeds $25,000)        $25,000)                                                     DEPT.:

                               Items 1-6 below must be completed(see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                                 Provisionally Complex Civil Litigation
   I 1 Auto(22)
   -                                                 Breach of contract/warranty (06)  (Cal. Rules of Court, rules 3.400-3.403)
           Uninsured motorist(46)                         FT Rule 3.740 collections (09)                       Antitrust/Trade regulation (03)
     Other PUPDIWD (Personal Injury/Property                       Other collections (09)                      Construction defect(10)
     Damage/Wrongful Death)Tort                                                                                Mass tort(40)
                                                          E i      Insurance coverage (18)
    E---7 A•    sbestos(04)
                                                         -
                                                         I   1 Other contract(37)                              Securities litigation (28)
               P• roduct liability (24)                                                                       Environmental/Toxic tort(30)
                                                         Real Property
    I—I Medical malpractice(45)                                                                               Insurance coverage claims arising from the
                                                          1    j
                                                             Eminent domain/Inverse
                                                                                                              above listed provisionally complex case
         Other Pl/PD/WD (23)                                condemnation (14)
                                                                                                              types(41)
    Non-PUPDNVD (Other) Tort                         -I 1 Wrongful eviction (33)                         Enforcement of Judgment
    F-1 B• usiness tort/unfair business practice (07) 1 -1 Other real property (26)                      -
                                                                                                         I 1 Enforcement of judgment(20)
         Civil rights (08)                             Unlawful Detainer
                                                                                                          Miscellaneous Civil Complaint
             Defamation (13)                                       Commercial(31)
                                                                                                         F-1 RICO(27)
             Fraud (16)                                            Residential (32)
                                                                                                         F7 Other complaint (not specified above)(42)
               Intellectual property (19)                       Drugs (38)
                                                                                                         Miscellaneous Civil Petition
             Professional negligence(25)                  Judicial Review

          Other non-PI/PO/WD tort (35)                             A• sset forfeiture (05)               EJ    Partnership and corporate governance (21)

     Employment                                                    Petition re: arbitration award (11)   I     Other petition (not specified above)(43)
                                                         -
                                                         1 1 W• rit of mandate (02)
    I I      Wrongful termination (36)
    rn       O• ther employment(15)                                Other judicial review (39)
2. This case I—I is                is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
    a. I     Large number of separately represented parties       d. I       Large number of witnesses
    b.   r-i Extensive motion practice raising difficult or novel e. = Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   c. I      Substantial amount of documentary evidence                     court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply):a. f1, I monetary b.            nonmonetary; declaratory or injunctive relief c.          punitive
4. Number of causes of action (specify):2
 5. This case -I 1 is        I     is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-01.5.1
Date: 4/21/2021
Jesse B. Chrisp
                             (TYPE OR PRINT NAME)                                                             (SIGNATURE               OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except st 1IcIaims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                             Page lot 2
Form Adopted for Mandatory Use                                                                                  Cal. Rules of Court. rules 2.30. 3.220, 3.400-3.403, 3.740:
Judicial Council of California                                CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration. std. 3.10
CM-010[Rev. July 1.20071                                                                                                                                 www.couns ca.gov
                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
  To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
  in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
  property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
  damages,(2) punitive damages,(3) recovery of real property,(4)recovery of personal property, or (5) a prejudgment writ of
  attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
  time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
  To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
, case is complex. If a plaintiff believes the case is comple4 under rule 3.400 of the Califprnia Rules of Court, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
  complaint on all parties to the action_ A defendant may file and serve no later than the time of its first appearance a joinder in the
  plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
  the case is complex.                                     CASE TYPES AND EXAMPLES
    Auto Tort                                     Contract                                            Provisionally Complex Civil Litigation (Cal.
       Auto(22)—Personal Injury/Property               Breach    Contract/Warranty
                                                              of C  nt t/Warranyt (06)                Rules of Court Rules 3.400-3.403)
            Damage/Wrongful Death                         Breach of Rental/Lease                            Antitrust/Trade Regulation (03)
        Uninsured Motorist(46)(if the                          Contract (not unlawful detainer            Construction Defect(10)
        case involves an uninsured                                  or wrongul  f eviction)               Claims Involving Mass Tort(40)
         motorist claim subject to                        Contract/Warranty Breach—Seller                 Securities Litigation (28)
        arbitration, check this item                           Plaintiff(not fraud or negligence)
                                                                                            li            Environmental/Toxic Tort (30)
        instead ofAuto)                                   Negligent Breach of Contract/                   Insurance Coverage Claims
   Other PI/PD/WO (Personal Injury/                            Warranty                                         (arising from provisionally complex
   Property Damage/Wrongful Death)                        Other Breach of ContractNVarranty                     case type listed above)(41)
   Tort                                               Collections (e.g., money owed, open           Enforcement of Judgment
        Asbestos(04)                                      book accounts)(09)                           Enforcement of Judgment(20)
          Asbestos Property Damage                        Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
          Asbestos Personal Injury/                              Promissory
                                                          Other Pr     i         Note/Collections                County)
                Wrongful Death                                 Case                                    Confession of Judgment(non-
        Product Liability (not asbestos or            Insurance Coverage (not provisionally                 domestic relations)
           toxic/environmental)(24)                       complex)(18)                                 Sister State Judgment
        Medical Malpractice (45)                          Auto
                                                          Au S  Subrogation
                                                                   b       ti                          Administrative Agency Award
            Medical Malpractice—                          Other Coverage                                   (not unpaid taxes)
                 Physicians & Surgeons                Other Contract(37)                                Petition/Certification of Entry of
        Other Professional Health Care                    Contractual Fraud                                 Judgment on Unpaid Taxes
              Malpractice                                 Other Contract Dispute                        Other Enforcement of Judgment
        Other Pl/PD/WD (23)                       Real Property                                               Case
            Premises Liability (e.g., slip            Eminent Domain/Inverse                        Miscellaneous Civil Complaint
                 and fall)                                Condemnation (14)                             RICO(27)
            Intentional Bodily Injury/PDNVD           Wrongfu l Eviction (33)                          Other Complaint (not specified
                 (e.g., assault, vandalism)                  Real Property
                                                      Other Re     Prop y (e.g., quiet title)(26)            above)(42)
            Intentional Infliction of                     Writ of Possession of Real Property                Declaratory Relief Only
                 Emotional Distress                       Mortgage Foreclosurel                              Injunctive Relief Only (non-
            Negligent Infliction of                       Quiet Title                                             harassment)
                  Emotional Distress                      Other Real Property (not eminent
                                                                                                             Mechanics Lien
            Other PI/PD/WD                                domain, landlord/tenant, or                        Other Commercial Complaint
   Non-PI/POMO (Other) Tort                               foreclosure)                                            Case (non-tort/non-complex)
      Business Tort/Unfair Business               Unlawful Detainer                                          Other Civil Complaint
          Practice (07)                               Commercial (31)                                             (non-tort/non-complex)
      Civil Rights (e.g., discrimination,             Residential(32)                               Miscellaneous Civil Petition
           false arrest)(not civil                    Drugs(38)(if the case involves illegal            Partnership and Corporate
           harassment)(08)                            drugs, check this item; otherwise.                    Governance (21)
      Defamation (e.g., slander, libel)               report as Commercial or Residential)     l       Other Petition (not specified
           (13)                                   Judicial Review                                           above)(43)
      Fraud (16)                                      Asset Forfeiture(05)                                  Civil Harassment
      Intellectual Property (19)                     Petition Re: Arbitration Award (11)                    Workplace Violence
      Professional Negligence (25)                    Writ of Mandate(02)                                   Elder/Dependent Adult
          Legal Malpractice                               Writ—Administrative Mandamus                           Abuse
          Other Professional Malpractice                  Writ—Mandamus on Limited Court                    Election Contest
             (not medical or legal)                          Case Mater  t                                  Petition for Name Change
      Other Non-PI/PD/WO Tort (35)                        Writ—Other Limited Court Case                     Petition for Relief From Late
   Employment                                                Review
                                                             Rev                                                 Claim
      Wrongful Termination (36)                      Other Judicial Review (39)                             Other Civil Petition
      Other Employment(15)                                Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                               Commissioner Appeals
 CM-010[Rev. July 1, 20071                                                                                                                  Pago 2 of 2
                                                          CIVIL CASE COVER SHEET
                                                                                                                                  PLD-PI-001
  ATTORNEY OR PARTY1NITHOUT ATTORNEY(Name, State Bar number, and address):                                   FOR COURT USE ONLY
r—Jesse B. Chrisp 262518
  Law Offices of J. Chrisp                                                                                 ELECTRONICALLY ALEC
  15322 Lakeshore Drive, 3rd Floor                                                                       Superior Court of California
  Clearlake CA 95467                                                                                              County of Sonoma
             TELEPHONE NO: 707-994-0529                      FAX No.(Optional):707-995-3529                        4/21/2021 8:52 AN
  E-MAIL ADDRESS(optionamjesse@chrisplaw.com                                                     Arlene D. Junior, Clerk of the Court
     ATTORNEY FOR(Name)Plaintiff                                                              By: Branden Rasmussen, Deputy Clerk
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sonoma
      sTREEr AGGRESS:600 Administration Drive
          MAILING ADDRESS:
         crry ANo ZIP CODE:Santa Rosa 95403
             BRANCH NAME: Civil - Unlimited

              PLAINTIFF:Teresa,Welter

            DEFENDANT:Costco Wholesale Corporation

 M DOES 1 TO 10
  COMPLAINT—Personal Injury, Property Damage, Wrongful Death
     F-1 AMENDED (Number):
  Type (check all that apply):
 Ei MOTOR VEHICLE I V                    I OTHER (specify):Premise Liability
   Fi Property Damage                     ni Wrongful Death
      17-1 Personal Injury                -I I Other Damages (specify):
 Jurisdiction (check all that apply):                                                             CASE NUMBER:
       ACTION IS A LIMITED CIVIL CASE
       Amount demanded f l does not exceed $10,000
                             ni exceeds $10,000, but does not exceed $25,000                         SCV-268227
=
I      ACTION IS AN UNLIMITED CIVIL CASE(exceeds $25,000)
-
1 1 ACTION IS RECLASSIFIED by this amended complaint
         = from limited to unlimited
         r--1
           from unlimited to limited
1. Plaintiff (name or names): Teresa Welter
   alleges causes of action against defendant (name or names):
   Costco Wholesale Corporation and Does 1-10
2. This pleading, including attachments and exhibits, consists of the following number of pages:
3. Each plaintiff named above is a competent adult
   a.        except plaintiff (name):
            (1) 11 a corporation qualified to do business in California
            (2) E-1 an unincorporated entity (describe):
            (3) ni a public entity (describe):
            (4) nja minor              an adult
                      (a) - I 1 for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                      (b) I—I other (specify):
            (5)-  I I other (specify):
    b.          except plaintiff (name):
                (1)   r--1
                         a corporation qualified to do business in California
                (2)      an unincorporated entity (describe):
                (3) -
                    I 1 a public entity (describe):
                (4) ni a minor El an adult
                        (a) ni for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b) - I 1 other (specify):
                (5) El other (specify):

            Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                               Page 1 of 3
 Form Approved for Optional Use                      COMPLAINT—Personal Injury, Property                            Code of Civil Procedure,§ 425.12
   Judicial Council of California                                                                                                mnvw.wurtinfo.ca.gov
PLD-PI-001 [Rev. January 1,2007]                          Damage, Wrongful Death
                                                                                                                               PLD-PI-001
  SHORT TITLE:                                                                                       CASE NUMBER:

 Welter v. Costco Wholesale Corporation


 4.   r-j Plaintiff (name):
              is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. I                                                             I 1 except defendant(name):
          i except defendant (name):Costco Wholesale Corporation c. -
           (1) E-1 a business organization, form unknown               (1) O a business organization, form unknown
           (2) I 1 I a corporation                                     (2)       a corporation
           (3) I= an unincorporated entity (describe):                 (3)       an unincorporated entity (describe):

                 (4) I—I a public entity (describe):                            (4) I—I a public entity (describe):

                 (5)=other (specify):                                           (5)           other (specify):




      b. ni except defendant (name):                                   d.   1---1 except defendant(name):
           (1)       a business organization, form unknown                      (1)    a business organization, form unknown
           (2) ED a corporation                                                 (2) EJ a corporation
           (3) I—I an unincorporated entity (describe):                         (3) EJ an unincorporated entity (describe):

                 (4) I—I a public entity (describe):                            (4)   1---1   a public entity (describe):

                 (5)=other (specify):                                           (5)= other (specify):


      1---7 Information about additional defendants who are not natural persons is contained in Attachment 5.
6.      The true names of defendants sued as Does are unknown to plaintiff.
        a. I `, I Doe defendants (specify Doe numbers):1-10                             were the agents or employees of other
                  named defendants and acted within the scope of that agency or employment.
        b.   m       Doe defendants (specify Doe numbers):1-10                                are persons whose capacities are unknown to
                     plaintiff.
7.     F-1 Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.     This court is the proper court because
       a. E=I at least one defendant now resides in its jurisdictional area.
       b. -
          1 7 the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. I= injury to person or damage to personal property occurred in its jurisdictional area.
       d. 1 -1 other (specify):




9.    -
      I 1 Plaintiff is required to comply with a claims statute, and
       a. = has complied with applicable claims statutes, or
       b. 11 is excused from complying because (specify):




PLD-PI-001 [Rev. January 1, 2007]                COMPLAINT—Personal Injury, Property                                               Page 2 of 3
                                                      Damage, Wrongful Death
                                                                                                                                 PLD-PI-001
SHORT TITLE:                                                                                     CASE NUMBER:

Welter v. Costco Wholesale Corporation


 10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
     a. 1      Motor Vehicle
     b. 171 General Negligence
     c. F-1 Intentional Tort
     d. Ei P• roducts Liability
     e.       Premises Liability
     f. 1 -7 O• ther (specify):




 1 1. Plaintiff has suffered
      a. 1.4 I wage loss
       b. -
          I    1 loss of use of property
      c. F7-I hospital and medical expenses
      d.        I general damage
      e.          property damage
      I. I= loss of earning capacity
      g. Evi o• ther damage (specify):
          Proven at trial




 1 2. 11 The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
      a. I—I listed in Attachment 12.
      b.    r--1
             as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.



14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1)       I compensatory damages
       (2)        1---1
                     p• unitive damages
        The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
       (1)        I-71
                   a• ccording to proof
       (2) ni in the amount of: $

15. f       1 The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date: 4/21/2021


Jesse B. Chrisp
                               (TYPE OR PRINT NAME)                                       (51GNATURfiOfrPLAIN11FF OR ATTORNEY)

PLD-PI-031 [Rev. January 1, 20371                     COMPLAINT—Personal Injury, Property                                           Page 3 of 3
                                                           Damage, Wrongful Death
                                                                                                                                   PLD-PI-001(4)
 SHORT TITLE:                                                                                     CASE NUMBER:

Welter v. Costco Wholesale Corporation



         1                                       CAUSE OF ACTION —Premises Liability                                      Page 4
                       (number)
         ATTACHMENT TO 71 Complaint                 -
                                                    1 1 Cross - Complaint
        (Use a separate cause of action form for each cause of action.)

         Prem.L-1. Plaintiff (name):Teresa Welter
                     alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                     On (date):06/17/2019                               plaintiff was injured on the following premises in the following
                         fashion (description of prerpises and circumstances of injury):
                         Plaintiff Teresa Welter was shopping at the Costco located at 5901 Redwood Dr, Rohnert Park, CA 94928:
                         Plaintiff Teresa Welter slipped on a liquid substance near the produce. As she fell, she caught herself on
                         her shopping cart. The jarring motion pushed her shoulders back towards her neck, causing injury.
                         Defendant Costco Wholesale Corporation was negligent by failing to exercise due care causing a
                         dangerous condition that resulted in injuries to Plaintiff Teresa Welter. Defendant knew or should have
                         known of the presence of the water and had sufficient notice and time to either warn of the water with a
                         caution sign or clean up the water.


         Prem.L-2.         =I Count One—Negligence The defendants who negligently owned, maintained, managed and
                              operated the described premi§es were (names):
                              Costco Wholesale Corporation


                                     =
                                     I Does 1                        to 10
         Prem.L-3.           1=1 Count Two—Willful Failure to Warn [Civil Code section 846]The defendant owners who willfully
                                 or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                (names):
                                Costco Wholesale Corporation


                                     71 Does 1                       to 10
                                     Plaintiff, a recreational user, was      an invited guest       a paying guest.
         Prem.L-4.           1-71 Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                  on which a dangerous condition existed were (names):
                                 Costco Wholesale Corporation


                                             71 Does 1                     to 10
                                     a. a:I The defendant public entity had I=1 actual a=1 constructive notice of the existence of the
                                             dangerous condition in sufficient time prior to the injury to have corrected it.
                                     b. 17-1 The condition was created by employees of the defendant public entity.
         Prem.L-5. a. M Allegations about Other Defendants The defendants who were the agents and employees of the
                        other defendants and acted within the scope of the agency were (names):



                                           Does 1                   to 10
                        b EJ The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                            -I 1 described in attachment Prem.L-5.b -      I 1 as follows (names):


                                                                                                                                             Page 1 of 1
 Form Approved for Optional Use
   Judicial Council of California                CAUSE OF ACTION —Premises Liability                                    Code of Civil Procedure,§ 425.12
                                                                                                                                     wmv.courtinfo.cagov
RD-PI-001(4)[Rev. January 1, 2007]
                                                                                                                                PLD-PI-001(2)
                                                                                                   CASE NUMBER:
 SHORT TITLE:
Welter v. Costco Wholesale Corporation


           2                                   CAUSE OF ACTION —General Negligence                                         Page 5
                          (number)
           ATTACHMENT TO 71 Complaint                  F-1    Cross - Complaint
          (Use a separate cause of action form for each cause of action.)

           GN-1. Plaintiff (name): Teresa Welter

                      alleges that defendant (name): Costco Wholesale Corporation



                                 =
                                 I Does 1                     to 10

                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date): 06/17/2019
                      at (place): Costco Wholesale Corporation, 5901 Redwood Dr, Rohnert Park, CA 94928

                 (description of reasons for liability):
          Plaintiff Teresa Welter was shopping at the Costco located at 5901 Redwood Dr, Rohnert Park, CA 94928.
          Plaintiff Teresa Welter slipped on a liquid substance near the produce. As she fell, she grabbed ahold of her
          shopping cart. The jarring motion pushed her shoulders back towards her neck, causing injury. Defendant
          Costco Wholesale Corporation was negligent by failing to exercise due care causing a dangerous condition that
          resulted in injuries to Plaintiff Teresa Welter. Defendant knew or should have known of the presence of the
          water and had sufficient notice and time to either warn of the water with a caution sign or clean up the water.




                                                                                                                                          Page 1 of 1
  Form Approved for Optional Use                                                                                         Code of CM!Procedure 425.12
    Judcial Council of California            CAUSE OF ACTION —General Negligence                                                  www.couranfo.ca.goy
PLD-PI-001(2)(Rev. January 1. 20071
                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14   EXHIBIT B
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                   5
                                                     30   NOTICE OF REMOVAL
                                                     31
                                                                        LAW OFFICES OF

                                                     PERRY, JOHNSON, ANDERSON,
                                                       MILLER & MOSKOWITZ                          LLP

                                                       438 First Street, 4th Floor, Santa Rosa, CA 95401

 William D. Anderson
     David F. Beach                                                      April 30, 2021
   Deborah S. Bull Ŧ
    Traci L. Carrillo             VIA EMAIL ONLY
   Isaac M. Gradman               Jesse B. Chrisp
    John E. Johnson*              Law Offices of J. Chrisp
 Marla Keenan-Rivero*             15322 Lakeshore Drive, 3rd Fl.
     Scott A. Lewis               Clearlake, CA 95467
   Michael G. Miller              jesse@chrisplaw.com
Lawrence A. Moskowitz*
                                         Re:     Welter v. Costco
     Leslie R. Perry
                                                 Sonoma County Superior Court Case No. SCV-268227
  Burton H. Fohrman
 Malcolm T. Manwell †             Dear Mr. Chrisp:
      Roger J. Illsley
   Daphne A. Beletsis                    This office has been retained to represent the interests of Costco Wholesale
  Mary Jane Schneider             Corporation in defense of this case with regard to the claim by your client, Teresa
     Sheila S. Craig*             Welter, arising out of a June 17, 2019 incident date.
     Oscar A. Pardo
    Martin L. Hirsch
                                          It is our intention to remove the case to Federal Court on diversity of
                                  jurisdictional grounds (28 U.S. Code § 1332). As provided by the statute, diversity
   Megan J. Lightfoot
                                  jurisdiction will apply to this matter, unless case value is less than $75,000. Accordingly,
     Nicole M. Jaffee
                                  if you will stipulate that the damages sought will not meet or exceed the $75,000
Kristin Mattiske-Nicholls
                                  threshold, we will not remove to federal court.
   E. Page Allinson
     Chad O. Dorr                        A draft stipulation is enclosed for your reference. As I understand that our
Sarah Jane T.C. Truong            response pleading is due May 24, 2021, please advise as soon as possible whether you
  Kelsey L. O’Rourke              agree with, and will execute, the stipulation.
Sheri N. W. Chlebowski
                                        Please direct all future communication regarding this matter to either me or
     Certified Specialist         Daphne Beletsis.
        * Family Law
       Ŧ Appellate Law
  †Estate Planning, Trust and                                            Very truly yours,
         Probate Law
   The State Bar of California
  Board of Legal Specialization


        TELEPHONE
                                                                         Daphne A. Beletsis
   (707) 525•8800
                                  DFB:DAB:dls:vnk
         FACSIMILE                Enclosure
   (707) 545•8242
           E-MAIL
       beletsis@
      perrylaw.net
                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
                                                     11
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                     13
                                                     14   EXHIBIT C
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                   6
                                                     30   NOTICE OF REMOVAL
                                                     31
                                                      1                                       PROOF OF SERVICE
                                                                               Pauline Hernandez v. Costco Wholesale Corporation, Inc.
                                                      2
                                                      3   STATE OF CALIFORNIA, COUNTY OF SONOMA

                                                      4          I, the undersigned declare:

                                                      5           I am over the age of eighteen (18) years and not a party to the within action. I am an
                                                          employee of Perry, Johnson, Anderson, Miller, & Moskowitz, LLP’s and my address is 438 First
                                                      6
                                                          Street, 4th Floor, Santa Rosa, California 95401, which is located in the County of Sonoma.
                                                      7
                                                                On the date below indicated, I served on the interested parties in this action the within
                                                      8   documents described as:
                                                      9
                                                     10                  •   NOTICE OF REMOVAL

                                                     11
                                                             X   (BY ELECTRONIC SERVICE) CCP § 1010.6(a)(6)) On May 24, 2021 based on a
                                                                 court order or an agreement of the parties to accept service by email or electronic
PERRY, JOHNSON, ANDERSON,




                                                     12
                            MILLER & MOSKOWITZ LLP




                                                                 transmission, I caused such documents described herein to be sent to the persons at the
                                                     13          email addresses listed below. I did not receive, within a reasonable time after the
                                                                 transmission, any electronic message or other indication that the transmission was
                                                     14          unsuccessful.

                                                     15   Jesse B. Chrisp
                                                          Law Offices of J. Chrisp
                                                     16   15322 Lakeshore Drive, 3rd Floor
                                                          Clearlake, CA 95467
                                                     17   jesse@chrisplaw.com
                                                     18
                                                     19           I declare under penalty of perjury under the laws of the State of California that the above is
                                                          true and correct, and that this declaration was executed on May 24, 2021 at Santa Rosa, California.
                                                     20
                                                     21
                                                                     Vanessa Kinney                             ______________________________
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                     29
                                                                                                         7
                                                     30                                         NOTICE OF REMOVAL
                                                     31
